Chapman, C. J.
The first error assigned is, that the caption of the record describes the court as “ the superior court for the Commonwealth of Massachusetts,” whereas its true name is “ the superior court.” But if the additional words were not properly used in describing the court, they would mislead no one, as it is a court of general jurisdiction; and they might be rejected as surplusage.
The second error assigned, namely, that no offence is sufficiently charged, is waived.
The third error assigned is, that it does not appear for what offence or cause the plaintiff in error was sentenced. The record recites the conviction of the plaintiff of the offence of keeping a nuisance, a continuance of the cause for sentence, and that on the day stated “ it is considered and ordered by the court that the said Thomas Doherty, convict as aforesaid, be punished by the payment of a fine of fifty dollars,” &c. It thus sufficiently appears what the conviction and sentence were for, and that both were for the same thing.
The fourth error assigned is, that the indictment does not appear by the record to be certified or otherwise signed. The answer to this is, that in the record the signature or certificate of the foreman need not appear. 1 Bishop Crim. Proc. (2d ed.) § 1176.

Judgment affirmed.